

 S178 ENR: Justice for Victims of Trafficking Act of 2015
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and
			 fifteenS. 178IN THE SENATE OF THE UNITED STATESAN ACTTo provide justice for the victims of trafficking.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Justice for Victims of Trafficking Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Justice for Victims of TraffickingSec. 101. Domestic Trafficking Victims' Fund.Sec. 102. Clarifying the benefits and protections offered to domestic victims of human trafficking.Sec. 103. Victim-centered child human trafficking deterrence block grant program.Sec. 104. Direct services for victims of child pornography.Sec. 105. Increasing compensation and restitution for trafficking victims.Sec. 106. Streamlining human trafficking investigations.Sec. 107. Enhancing human trafficking reporting.Sec. 108. Reducing demand for sex trafficking.Sec. 109. Sense of Congress.Sec. 110. Using existing task forces and components to target offenders who exploit children.Sec. 111. Targeting child predators.Sec. 112. Monitoring all human traffickers as violent criminals.Sec. 113. Crime victims' rights.Sec. 114. Combat Human Trafficking Act.Sec. 115. Survivors of Human Trafficking Empowerment Act.Sec. 116. Bringing Missing Children Home Act.Sec. 117. Grant accountability.Sec. 118. SAVE Act.Sec. 119. Education and outreach to trafficking survivors.Sec. 120. Expanded statute of limitations for civil actions by child trafficking survivors.Sec. 121. GAO study and report.TITLE II—Combating Human TraffickingSubtitle A—Enhancing Services for Runaway and Homeless Victims of Youth TraffickingSec. 201. Amendments to the Runaway and Homeless Youth Act.Subtitle B—Improving the Response to Victims of Child Sex TraffickingSec. 211. Response to victims of child sex trafficking.Subtitle C—Interagency Task Force to Monitor and Combat TraffickingSec. 221. Victim of trafficking defined.Sec. 222. Interagency task force report on child trafficking primary prevention.Sec. 223. GAO Report on intervention.Sec. 224. Provision of housing permitted to protect and assist in the recovery of victims of
			 trafficking.Subtitle D—Expanded trainingSec. 231. Expanded training relating to trafficking in persons.TITLE III—HERO ActSec. 301. Short title.Sec. 302. HERO Act.Sec. 303. Transportation for illegal sexual activity and related crimes.TITLE IV—Rape survivor child custodySec. 401. Short title.Sec. 402. Definitions.Sec. 403. Findings.Sec. 404. Increased funding for formula grants authorized.Sec. 405. Application.Sec. 406. Grant increase.Sec. 407. Period of increase.Sec. 408. Allocation of increased formula grant funds.Sec. 409. Authorization of appropriations.TITLE V—Military sex offender reportingSec. 501. Short title.Sec. 502. Registration of sex offenders released from military corrections facilities or upon
			 conviction.TITLE VI—Stopping Exploitation Through TraffickingSec. 601. Safe Harbor Incentives.Sec. 602. Report on restitution paid in connection with certain trafficking offenses.Sec. 603. National human trafficking hotline.Sec. 604. Job corps eligibility.Sec. 605. Clarification of authority of the United States Marshals Service.Sec. 606. Establishing a national strategy to combat human trafficking.TITLE VII—Trafficking Awareness Training for Health CareSec. 701. Short title.Sec. 702. Development of best practices.Sec. 703. Definitions.Sec. 704. No additional authorization of appropriations.TITLE VIII—Better response for victims of child sex traffickingSec. 801. Short title.Sec. 802. CAPTA amendments.TITLE IX—Anti-trafficking training for Department of Homeland Security personnel Sec. 901. Definitions.Sec. 902. Training for Department personnel to identify human trafficking.Sec. 903. Certification and report to Congress.Sec. 904. Assistance to non-Federal entities.Sec. 905. Expanded use of Domestic Trafficking Victims’ Fund.TITLE X—Human Trafficking Survivors Relief and Empowerment ActSec. 1001. Short title.Sec. 1002. Protections for human trafficking survivors.
			IJustice for Victims of Trafficking
			101.Domestic Trafficking Victims' Fund
				(a)In
 generalChapter 201 of title 18, United States Code, is amended by adding at the end the following:
					
						3014.Additional
				special assessment
 (a)In generalBeginning on the date of enactment of the Justice for Victims of Trafficking Act of 2015 and ending on September 30, 2019, in addition to the assessment imposed under section 3013, the court shall assess an amount of $5,000 on any non-indigent person or entity convicted of an offense under—
 (1)chapter 77 (relating to peonage, slavery, and trafficking in persons);
 (2)chapter 109A (relating to sexual abuse);
 (3)chapter 110 (relating to sexual exploitation and other abuse of children);
 (4)chapter 117 (relating to transportation for illegal sexual activity and related crimes); or
 (5)section 274 of the Immigration and Nationality Act (8 U.S.C. 1324) (relating to human smuggling), unless the person induced, assisted, abetted, or aided only an individual who at the time of such action was the alien’s spouse, parent, son, or daughter (and no other individual) to enter the United States in violation of law.
 (b)Satisfaction of other court-Ordered obligationsAn assessment under subsection (a) shall not be payable until the person subject to the assessment has satisfied all outstanding court-ordered fines, orders of restitution, and any other obligation related to victim-compensation arising from the criminal convictions on which the special assessment is based.
 (c)Establishment of Domestic Trafficking Victims' FundThere is established in the Treasury of the United States a fund, to be known as the Domestic Trafficking Victims' Fund (referred to in this section as the Fund), to be administered by the Attorney General, in consultation with the Secretary of Homeland Security and the Secretary of Health and Human Services.
 (d)TransfersIn a manner consistent with section 3302(b) of title 31, there shall be transferred to the Fund from the General Fund of the Treasury an amount equal to the amount of the assessments collected under this section, which shall remain available until expended.
							(e)Use of funds
 (1)In generalFrom amounts in the Fund, in addition to any other amounts available, and without further appropriation, the Attorney General, in coordination with the Secretary of Health and Human Services shall, for each of fiscal years 2016 through 2019, use amounts available in the Fund to award grants or enhance victims' programming under—
 (A)section 204 of the Trafficking Victims Protection Reauthorization Act of 2005 (42 U.S.C. 14044c);
 (B)subsections (b)(2) and (f) of section 107 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105); and
 (C)section 214(b) of the Victims of Child Abuse Act of 1990 (42 U.S.C. 13002(b)). (2)LimitationExcept as provided in subsection (h)(2), none of the amounts in the Fund may be used to provide health care or medical items or services.
 (f)Collection methodThe amount assessed under subsection (a) shall, subject to subsection (b), be collected in the manner that fines are collected in criminal cases.
 (g)Duration of obligationSubject to section 3613(b), the obligation to pay an assessment imposed on or after the date of enactment of the Justice for Victims of Trafficking Act of 2015 shall not cease until the assessment is paid in full.
							(h)Health or medical services
 (1)Transfer of fundsFrom amounts appropriated under section 10503(b)(1)(E) of the Patient Protection and Affordable Care Act (42 U.S.C. 254b–2(b)(1)(E)), as amended by section 221 of the Medicare Access and CHIP Reauthorization Act of 2015, there shall be transferred to the Fund an amount equal to the amount transferred under subsection (d) for each fiscal year, except that the amount transferred under this paragraph shall not be less than $5,000,000 or more than $30,000,000 in each such fiscal year, and such amounts shall remain available until expended.
 (2)Use of fundsThe Attorney General, in coordination with the Secretary of Health and Human Services, shall use amounts transferred to the Fund under paragraph (1) to award grants that may be used for the provision of health care or medical items or services to victims of trafficking under—
 (A)sections 202, 203, and 204 of the Trafficking Victims Protection Reauthorization Act of 2005 (42 U.S.C. 14044a, 14044b, and 14044c);
 (B)subsections (b)(2) and (f) of section 107 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105); and
 (C)section 214(b) of the Victims of Child Abuse Act of 1990 (42 U.S.C. 13002(b)). (3)GrantsOf the amounts in the Fund used under paragraph (1), not less than $2,000,000, if such amounts are available in the Fund during the relevant fiscal year, shall be used for grants to provide services for child pornography victims under section 214(b) of the Victims of Child Abuse Act of 1990 (42 U.S.C. 13002(b)).
 (4)Application of provisionThe application of the provisions of section 221(c) of the Medicare Access and CHIP Reauthorization Act of 2015 shall continue to apply to the amounts transferred pursuant to paragraph (1)..
				(b)Technical and
 conforming amendmentThe table of sections for chapter 201 of title 18, United States Code, is amended by inserting after the item relating to section 3013 the following:
					3014. Additional special
				assessment..
 102.Clarifying the benefits and protections offered to domestic victims of human traffickingSection 107(b)(1) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105(b)(1)) is amended—
 (1)by redesignating subparagraphs (F) and (G) as subparagraphs (G) and (H), respectively; (2)by inserting after subparagraph (E) the following:
					
 (F)No requirement of official certification for United States citizens and lawful permanent residentsNothing in this section may be construed to require United States citizens or lawful permanent residents who are victims of severe forms of trafficking to obtain an official certification from the Secretary of Health and Human Services in order to access any of the specialized services described in this subsection or any other Federal benefits and protections to which they are otherwise entitled.; and
 (3)in subparagraph (H), as redesignated, by striking subparagraph (F) and inserting subparagraph (G). 103.Victim-centered child human trafficking deterrence block grant program (a)In generalSection 203 of the Trafficking Victims Protection Reauthorization Act of 2005 (42 U.S.C. 14044b) is amended to read as follows:
					
						203.Victim-centered
				child human trafficking deterrence block grant program
							(a)Grants
 authorizedThe Attorney General may award block grants to an eligible entity to develop, improve, or expand domestic child human trafficking deterrence programs that assist law enforcement officers, prosecutors, judicial officials, and qualified victims' services organizations in collaborating to rescue and restore the lives of victims, while investigating and prosecuting offenses involving child human trafficking.
							(b)Authorized
 activitiesGrants awarded under subsection (a) may be used for—
 (1)the establishment or enhancement of specialized training programs for law enforcement officers, first responders, health care officials, child welfare officials, juvenile justice personnel, prosecutors, and judicial personnel to—
 (A)identify victims and acts of child human trafficking;
 (B)address the unique needs of child victims of human trafficking;
 (C)facilitate the rescue of child victims of human trafficking;
 (D)investigate and prosecute acts of human trafficking, including the soliciting, patronizing, or purchasing of commercial sex acts from children, as well as training to build cases against complex criminal networks involved in child human trafficking; and
 (E)utilize, implement, and provide education on safe harbor laws enacted by States, aimed at preventing the criminalization and prosecution of child sex trafficking victims for prostitution offenses, and other laws aimed at the investigation and prosecution of child human trafficking;
 (2)the establishment or enhancement of dedicated anti-trafficking law enforcement units and task forces to investigate child human trafficking offenses and to rescue victims, including—
 (A)funding salaries, in whole or in part, for law enforcement officers, including patrol officers, detectives, and investigators, except that the percentage of the salary of the law enforcement officer paid for by funds from a grant awarded under this section shall not be more than the percentage of the officer’s time on duty that is dedicated to working on cases involving child human trafficking;
 (B)investigation expenses for cases involving child human trafficking, including—
 (i)wire taps; (ii)consultants with expertise specific to cases involving child human trafficking;
 (iii)travel; and
 (iv)other technical assistance expenditures;
 (C)dedicated anti-trafficking prosecution units, including the funding of salaries for State and local prosecutors, including assisting in paying trial expenses for prosecution of child human trafficking offenders, except that the percentage of the total salary of a State or local prosecutor that is paid using an award under this section shall be not more than the percentage of the total number of hours worked by the prosecutor that is spent working on cases involving child human trafficking;
 (D)the establishment of child human trafficking victim witness safety, assistance, and relocation programs that encourage cooperation with law enforcement investigations of crimes of child human trafficking by leveraging existing resources and delivering child human trafficking victims’ services through coordination with—
 (i)child advocacy centers;
 (ii)social service agencies;
 (iii)State governmental health service agencies;
 (iv)housing agencies;
 (v)legal services agencies; and
 (vi)nongovernmental organizations and shelter service providers with substantial experience in delivering wrap-around services to victims of child human trafficking; and
 (E)the establishment or enhancement of other necessary victim assistance programs or personnel, such as victim or child advocates, child-protective services, child forensic interviews, or other necessary service providers;
 (3)activities of law enforcement agencies to find homeless and runaway youth, including salaries and associated expenses for retired Federal law enforcement officers assisting the law enforcement agencies in finding homeless and runaway youth; and
 (4)the establishment or enhancement of problem solving court programs for trafficking victims that include—
 (A)mandatory and regular training requirements for judicial officials involved in the administration or operation of the court program described under this paragraph;
 (B)continuing judicial supervision of victims of child human trafficking, including case worker or child welfare supervision in collaboration with judicial officers, who have been identified by a law enforcement or judicial officer as a potential victim of child human trafficking, regardless of whether the victim has been charged with a crime related to human trafficking;
 (C)the development of a specialized and individualized, court-ordered treatment program for identified victims of child human trafficking, including—
 (i)State-administered outpatient treatment;
 (ii)life skills training;
 (iii)housing placement;
 (iv)vocational training;
 (v)education; (vi)family support services; and
 (vii)job placement;
 (D)centralized case management involving the consolidation of all of each child human trafficking victim’s cases and offenses, and the coordination of all trafficking victim treatment programs and social services;
 (E)regular and mandatory court appearances by the victim during the duration of the treatment program for purposes of ensuring compliance and effectiveness;
 (F)the ultimate dismissal of relevant non-violent criminal charges against the victim, where such victim successfully complies with the terms of the court-ordered treatment program; and
 (G)collaborative efforts with child advocacy centers, child welfare agencies, shelters, and nongovernmental organizations with substantial experience in delivering wrap-around services to victims of child human trafficking to provide services to victims and encourage cooperation with law enforcement.
									(c)Application
								(1)In
 generalAn eligible entity shall submit an application to the Attorney General for a grant under this section in such form and manner as the Attorney General may require.
								(2)Required
 informationAn application submitted under this subsection shall—
 (A)describe the activities for which assistance under this section is sought;
 (B)include a detailed plan for the use of funds awarded under the grant;
 (C)provide such additional information and assurances as the Attorney General determines to be necessary to ensure compliance with the requirements of this section; and
 (D)disclose— (i)any other grant funding from the Department of Justice or from any other Federal department or agency for purposes similar to those described in subsection (b) for which the eligible entity has applied, and which application is pending on the date of the submission of an application under this section; and
 (ii)any other such grant funding that the eligible entity has received during the 5-year period ending on the date of the submission of an application under this section.
 (3)PreferenceIn reviewing applications submitted in accordance with paragraphs (1) and (2), the Attorney General shall give preference to grant applications if—
 (A)the application includes a plan to use awarded funds to engage in all activities described under paragraphs (1) through (3) of subsection (b); or
 (B)the application includes a plan by the State or unit of local government to continue funding of all activities funded by the award after the expiration of the award.
 (4)Eligible entities soliciting data on child human traffickingNo eligible entity shall be disadvantaged in being awarded a grant under subsection (a) on the grounds that the eligible entity has only recently begun soliciting data on child human trafficking.
								(d)Duration and
				renewal of award
								(1)In
 generalA grant under this section shall expire 3 years after the date of award of the grant.
 (2)RenewalA grant under this section shall be renewable not more than 2 times and for a period of not greater than 2 years.
 (e)EvaluationThe Attorney General shall—
 (1)enter into a contract with a nongovernmental organization, including an academic or nonprofit organization, that has experience with issues related to child human trafficking and evaluation of grant programs to conduct periodic evaluations of grants made under this section to determine the impact and effectiveness of programs funded with grants awarded under this section;
 (2)instruct the Inspector General of the Department of Justice to review evaluations issued under paragraph (1) to determine the methodological and statistical validity of the evaluations; and
 (3)submit the results of any evaluation conducted pursuant to paragraph (1) to— (A)the Committee on the Judiciary of the Senate; and
 (B)the Committee on the Judiciary of the House of Representatives. (f)Mandatory exclusionAn eligible entity awarded funds under this section that is found to have used grant funds for any unauthorized expenditure or otherwise unallowable cost shall not be eligible for any grant funds awarded under the block grant for 2 fiscal years following the year in which the unauthorized expenditure or unallowable cost is reported.
							(g)Compliance
 requirementAn eligible entity shall not be eligible to receive a grant under this section if within the 5 fiscal years before submitting an application for a grant under this section, the grantee has been found to have violated the terms or conditions of a Government grant program by utilizing grant funds for unauthorized expenditures or otherwise unallowable costs.
							(h)Administrative
 capThe cost of administering the grants authorized by this section shall not exceed 5 percent of the total amount expended to carry out this section.
							(i)Federal
 shareThe Federal share of the cost of a program funded by a grant awarded under this section shall be—
 (1)70 percent in the first year;
 (2)60 percent in the second year; and
 (3)50 percent in the third year, and in all subsequent years.
								(j)Authorization
 of funding; fully offsetFor purposes of carrying out this section, the Attorney General, in consultation with the Secretary of Health and Human Services, is authorized to award not more than $7,000,000 of the funds available in the Domestic Trafficking Victims’ Fund, established under section 3014 of title 18, United States Code, for each of fiscal years 2016 through 2020.
 (k)DefinitionsIn this section—
 (1)the term child means a person under the age of 18;
 (2)the term child advocacy center means a center created under subtitle A of the Victims of Child Abuse Act of 1990 (42 U.S.C. 13001 et seq.);
 (3)the term child human trafficking means 1 or more severe forms of trafficking in persons (as defined in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102)) involving a victim who is a child; and
 (4)the term eligible entity means a State or unit of local government that—
 (A)has significant criminal activity involving child human trafficking;
 (B)has demonstrated cooperation between Federal, State, local, and, where applicable, tribal law enforcement agencies, prosecutors, and social service providers in addressing child human trafficking;
 (C)has developed a workable, multi-­disciplinary plan to combat child human trafficking, including—
 (i)the establishment of a shelter for victims of child human trafficking, through existing or new facilities;
 (ii)the provision of trauma-­informed, gender-responsive rehabilitative care to victims of child human trafficking;
 (iii)the provision of specialized training for law enforcement officers and social service providers for all forms of human trafficking, with a focus on domestic child human trafficking;
 (iv)prevention, deterrence, and prosecution of offenses involving child human trafficking, including soliciting, patronizing, or purchasing human acts with children;
 (v)cooperation or referral agreements with organizations providing outreach or other related services to runaway and homeless youth;
 (vi)law enforcement protocols or procedures to screen all individuals arrested for prostitution, whether adult or child, for victimization by sex trafficking and by other crimes, such as sexual assault and domestic violence; and
 (vii)cooperation or referral agreements with State child welfare agencies and child advocacy centers; and
 (D)provides an assurance that, under the plan under subparagraph (C), a victim of child human trafficking shall not be required to collaborate with law enforcement officers to have access to any shelter or services provided with a grant under this section.
 (l)Grant accountability; specialized victims’ service requirementNo grant funds under this section may be awarded or transferred to any entity unless such entity has demonstrated substantial experience providing services to victims of human trafficking or related populations (such as runaway and homeless youth), or employs staff specialized in the treatment of human trafficking victims..
 (b)Table of contentsThe table of contents in section 1(b) of the Trafficking Victims Protection Reauthorization Act of 2005 (22 U.S.C. 7101 note) is amended by striking the item relating to section 203 and inserting the following:
					Sec. 203. Victim-centered
				child human trafficking deterrence block grant program..
				104.Direct services
 for victims of child pornographyThe Victims of Child Abuse Act of 1990 (42 U.S.C. 13001 et seq.) is amended—
 (1)in section 212(5) (42 U.S.C. 13001a(5)), by inserting , including human trafficking and the production of child pornography before the semicolon at the end; and
 (2)in section 214 (42 U.S.C. 13002)— (A)by redesignating subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively; and
 (B)by inserting after subsection (a) the following:  (b)Direct services for victims of child pornographyThe Administrator, in coordination with the Director and with the Director of the Office of Victims of Crime, may make grants to develop and implement specialized programs to identify and provide direct services to victims of child pornography..
					105.Increasing
			 compensation and restitution for trafficking victims
 (a)Amendments to title 18Section 1594 of title 18, United States Code, is amended—
 (1)in subsection (d)— (A)in paragraph (1)—
 (i)by striking that was used or and inserting that was involved in, used, or; and (ii)by inserting , and any property traceable to such property after such violation; and
 (B)in paragraph (2), by inserting , or any property traceable to such property after such violation; (2)in subsection (e)(1)(A)—
 (A)by striking used or and inserting involved in, used, or; and (B)by inserting , and any property traceable to such property after any violation of this chapter;
 (3)by redesignating subsection (f) as subsection (g); and (4)by inserting after subsection (e) the following:
						
							(f)Transfer of forfeited assets
 (1)In generalNotwithstanding any other provision of law, the Attorney General shall transfer assets forfeited pursuant to this section, or the proceeds derived from the sale thereof, to satisfy victim restitution orders arising from violations of this chapter.
 (2)PriorityTransfers pursuant to paragraph (1) shall have priority over any other claims to the assets or their proceeds.
 (3)Use of nonforfeited assetsTransfers pursuant to paragraph (1) shall not reduce or otherwise mitigate the obligation of a person convicted of a violation of this chapter to satisfy the full amount of a restitution order through the use of non-forfeited assets or to reimburse the Attorney General for the value of assets or proceeds transferred under this subsection through the use of nonforfeited assets..
 (b)Amendment to title 28Section 524(c)(1)(B) of title 28, United States Code, is amended by inserting chapter 77 of title 18, after criminal drug laws of the United States or of.
				(c)Amendments to title 31
 (1)In generalChapter 97 of title 31, United States Code, is amended— (A)by redesignating section 9703 (as added by section 638(b)(1) of the Treasury, Postal Service, and General Government Appropriations Act, 1993 (Public Law 102–393; 106 Stat. 1779)) as section 9705; and
 (B)in section 9705(a), as redesignated— (i)in paragraph (1)—
 (I)in subparagraph (I)— (aa)by striking payment and inserting Payment; and
 (bb)by striking the semicolon at the end and inserting a period; and (II)in subparagraph (J), by striking payment and inserting Payment; and
 (ii)in paragraph (2)— (I)in subparagraph (B)—
 (aa)in clause (iii)—
 (AA)in subclause (I), by striking or and inserting of; and (BB)in subclause (III), by striking and at the end;
 (bb)in clause (iv), by striking the period at the end and inserting ; and; and
 (cc)by inserting after clause (iv) the following:
										
 (v)United States Immigration and Customs Enforcement with respect to a violation of chapter 77 of title 18 (relating to human trafficking);;
 (II)in subparagraph (G), by adding and at the end; and (III)in subparagraph (H), by striking ; and and inserting a period.
								(2)Technical and conforming amendments
						(A)Cross references
 (i)Title 28Section 524(c) of title 28, United States Code, is amended— (I)in paragraph (4)(C), by striking section 9703(g)(4)(A)(ii) and inserting section 9705(g)(4)(A);
 (II)in paragraph (10), by striking section 9703(p) and inserting section 9705(o); and (III)in paragraph (11), by striking section 9703 and inserting section 9705.
 (ii) Title 31Title 31, United States Code, is amended— (I)in section 312(d), by striking section 9703 and inserting section 9705; and
 (II)in section 5340(1), by striking section 9703(p)(1) and inserting section 9705(o). (iii)Title 39Section 2003(e)(1) of title 39, United States Code, is amended by striking section 9703(p) and inserting section 9705(o).
 (B)Table of sectionsThe table of sections for chapter 97 of title 31, United States Code, is amended to read as follows:
							9701. Fees and charges for Government services and things of value.9702. Investment of trust funds.9703. Managerial accountability and flexibility.9704. Pilot projects for managerial accountability and flexibility.9705. Department of the Treasury Forfeiture Fund..
						106.Streamlining
 human trafficking investigationsSection 2516 of title 18, United States Code, is amended—
 (1)in paragraph (1)— (A)in subparagraph (a), by inserting a comma after weapons);
 (B)in subparagraph (c)— (i)by inserting section 1581 (peonage), section 1584 (involuntary servitude), section 1589 (forced labor), section 1590 (trafficking with respect to peonage, slavery, involuntary servitude, or forced labor), before section 1591;
 (ii)by inserting section 1592 (unlawful conduct with respect to documents in furtherance of trafficking, peonage, slavery, involuntary servitude, or forced labor), before section 1751;
 (iii)by inserting a comma after virus); (iv)by striking ,, section and inserting a comma;
 (v)by striking or after misuse of passports),; and (vi)by inserting or before section 555;
 (C)in subparagraph (j), by striking pipeline,) and inserting pipeline),; and (D)in subparagraph (p), by striking documents, section 1028A (relating to aggravated identity theft)) and inserting documents), section 1028A (relating to aggravated identity theft); and
 (2)in paragraph (2), by inserting human trafficking, child sexual exploitation, child pornography production, after kidnapping. 107.Enhancing human trafficking reportingSection 505 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) is amended by adding at the end the following:
				
					(i)Part 1 violent
 crimes To include human traffickingFor purposes of this section, the term part 1 violent crimes shall include severe forms of trafficking in persons (as defined in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102))..
			108.Reducing demand
			 for sex trafficking
				(a)In
 generalSection 1591 of title 18, United States Code, is amended—
 (1)in subsection (a)(1), by striking or maintains and inserting maintains, patronizes, or solicits;
 (2)in subsection (b)—
 (A)in paragraph (1), by striking or obtained and inserting obtained, patronized, or solicited; and
 (B)in paragraph (2), by striking or obtained and inserting obtained, patronized, or solicited; and
 (3)in subsection (c)—
 (A)by striking or maintained and inserting , maintained, patronized, or solicited; and
 (B)by striking knew that the person and inserting knew, or recklessly disregarded the fact, that the person.
						(b)Definition
 amendedSection 103(10) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(10)) is amended by striking or obtaining and inserting obtaining, patronizing, or soliciting.
 (c)PurposeThe purpose of the amendments made by this section is to clarify the range of conduct punished as sex trafficking.
 109.Sense of CongressIt is the sense of Congress that— (1)section 1591 of title 18, United States Code, defines a sex trafficker as a person who knowingly…recruits, entices, harbors, transports, provides, obtains, or maintains by any means a person…knowing, or in reckless disregard of the fact, that means of force, threats of force, fraud, coercion…or any combination of such means will be used to cause the person to engage in a commercial sex act, or that the person has not attained the age of 18 years and will be caused to engage in a commercial sex act;
 (2)while use of the word obtains in section 1591, United States Code, has been interpreted, prior to the date of enactment of this Act, to encompass those who purchase illicit sexual acts from trafficking victims, some confusion persists;
 (3)in United States vs. Jungers, 702 F.3d 1066 (8th Cir. 2013), the United States Court of Appeals for the Eighth Circuit ruled that section 1591 of title 18, United States Code, applied to persons who purchase illicit sexual acts with trafficking victims after the United States District Court for the District of South Dakota erroneously granted motions to acquit these buyers in two separate cases; and
 (4)section 108 of this title amends section 1591 of title 18, United States Code, to add the words solicits or patronizes to the sex trafficking statute making absolutely clear for judges, juries, prosecutors, and law enforcement officials that criminals who purchase sexual acts from human trafficking victims may be arrested, prosecuted, and convicted as sex trafficking offenders when this is merited by the facts of a particular case.
				110.Using existing
 task forces and components to target offenders who exploit childrenNot later than 180 days after the date of enactment of this Act, the Attorney General shall ensure that—
 (1)all task forces and working groups within the Innocence Lost National Initiative engage in activities, programs, or operations to increase the investigative capabilities of State and local law enforcement officers in the detection, investigation, and prosecution of persons who patronize, or solicit children for sex; and
 (2)all components and task forces with jurisdiction to detect, investigate, and prosecute cases of child labor trafficking engage in activities, programs, or operations to increase the capacity of such components to deter and punish child labor trafficking.
				111.Targeting child predators
 (a)Clarifying that child pornography producers are human traffickersSection 2423(f) of title 18, United States Code, is amended— (1)by striking means (1) a and inserting the following: “means—
						
 (1)a; (2)by striking United States; or (2) any and inserting the following: “United States;
						
 (2)any; and (3)by striking the period at the end and inserting the following: “; or
						
 (3)production of child pornography (as defined in section 2256(8)).. (b)Holding sex traffickers accountableSection 2423(g) of title 18, United States Code, is amended by striking a preponderance of the evidence and inserting clear and convincing evidence.
 112.Monitoring all human traffickers as violent criminalsSection 3156(a)(4)(C) of title 18, United States Code, is amended by inserting 77, after chapter. 113.Crime victims' rights (a)In generalSection 3771 of title 18, United States Code, is amended—
 (1)in subsection (a), by adding at the end the following:
						
 (9)The right to be informed in a timely manner of any plea bargain or deferred prosecution agreement. (10)The right to be informed of the rights under this section and the services described in section 503(c) of the Victims' Rights and Restitution Act of 1990 (42 U.S.C. 10607(c)) and provided contact information for the Office of the Victims' Rights Ombudsman of the Department of Justice.;
 (2)in subsection (d)(3), in the fifth sentence, by inserting , unless the litigants, with the approval of the court, have stipulated to a different time period for consideration before the period; and
 (3)in subsection (e)—
 (A)by striking this chapter, the term and inserting the following: “this chapter:
							
								(1)Court of
 appealsThe term court of appeals means— (A)the United States court of appeals for the judicial district in which a defendant is being prosecuted; or
 (B)for a prosecution in the Superior Court of the District of Columbia, the District of Columbia Court of Appeals.
									(2)Crime
				victim
									(A)In
 generalThe term;  (B)by striking In the case and inserting the following:
							
								(B)Minors and
 certain other victimsIn the case;
				and
 (C)by adding at the end the following:
							
								(3)District court;
 courtThe terms district court and court include the Superior Court of the District of Columbia..
 (b)Crime victims fundSection 1402(d)(3)(A)(i) of the Victims of Crime Act of 1984 (42 U.S.C. 10601(d)(3)(A)(i)) is amended by inserting section before 3771.
				(c)Appellate review of petitions relating to crime victims' rights
 (1)In generalSection 3771(d)(3) of title 18, United States Code, as amended by subsection (a)(2) of this section, is amended by inserting after the fifth sentence the following: In deciding such application, the court of appeals shall apply ordinary standards of appellate review..
 (2)ApplicationThe amendment made by paragraph (1) shall apply with respect to any petition for a writ of mandamus filed under section 3771(d)(3) of title 18, United States Code, that is pending on the date of enactment of this Act.
					114.Combat Human Trafficking Act
 (a)Short titleThis section may be cited as the Combat Human Trafficking Act of 2015. (b)DefinitionsIn this section:
 (1)Commercial sex act; Severe forms of trafficking in persons; State; Task ForceThe terms commercial sex act, severe forms of trafficking in persons, State, and Task Force have the meanings given those terms in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102).
 (2)Covered offenderThe term covered offender means an individual who obtains, patronizes, or solicits a commercial sex act involving a person subject to severe forms of trafficking in persons.
 (3)Covered offenseThe term covered offense means the provision, obtaining, patronizing, or soliciting of a commercial sex act involving a person subject to severe forms of trafficking in persons.
 (4)Federal law enforcement officerThe term Federal law enforcement officer has the meaning given the term in section 115 of title 18, United States Code. (5)Local law enforcement officerThe term local law enforcement officer means any officer, agent, or employee of a unit of local government authorized by law or by a local government agency to engage in or supervise the prevention, detection, investigation, or prosecution of any violation of criminal law.
 (6)State law enforcement officerThe term State law enforcement officer means any officer, agent, or employee of a State authorized by law or by a State government agency to engage in or supervise the prevention, detection, investigation, or prosecution of any violation of criminal law.
					(c)Department of justice training and policy for law enforcement officers, prosecutors, and judges
					(1)Training
 (A)Law enforcement officersThe Attorney General shall ensure that each anti-human trafficking program operated by the Department of Justice, including each anti-human trafficking training program for Federal, State, or local law enforcement officers, includes technical training on—
 (i)effective methods for investigating and prosecuting covered offenders; and (ii)facilitating the provision of physical and mental health services by health care providers to persons subject to severe forms of trafficking in persons.
 (B)Federal prosecutorsThe Attorney General shall ensure that each anti-human trafficking program operated by the Department of Justice for United States attorneys or other Federal prosecutors includes training on seeking restitution for offenses under chapter 77 of title 18, United States Code, to ensure that each United States attorney or other Federal prosecutor, upon obtaining a conviction for such an offense, requests a specific amount of restitution for each victim of the offense without regard to whether the victim requests restitution.
 (C)JudgesThe Federal Judicial Center shall provide training to judges relating to the application of section 1593 of title 18, United States Code, with respect to ordering restitution for victims of offenses under chapter 77 of such title.
 (2)Policy for Federal law enforcement officersThe Attorney General shall ensure that Federal law enforcement officers are engaged in activities, programs, or operations involving the detection, investigation, and prosecution of covered offenders.
 (d)Minimum period of supervised release for conspiracy To commit commercial child sex traffickingSection 3583(k) of title 18, United States Code, is amended by inserting 1594(c), after 1591,. (e)Bureau of justice statistics report on state enforcement of human trafficking prohibitionsThe Director of the Bureau of Justice Statistics shall—
 (1)prepare an annual report on— (A)the rates of—
 (i)arrest of individuals by State law enforcement officers for a covered offense; (ii)prosecution (including specific charges) of individuals in State court systems for a covered offense; and
 (iii)conviction of individuals in State court systems for a covered offense; and (B)sentences imposed on individuals convicted in State court systems for a covered offense; and
 (2)submit the annual report prepared under paragraph (1) to— (A)the Committee on the Judiciary of the House of Representatives;
 (B)the Committee on the Judiciary of the Senate; (C)the Task Force;
 (D)the Senior Policy Operating Group established under section 105(g) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103(g)); and
 (E)the Attorney General. 115.Survivors of Human Trafficking Empowerment Act (a)Short titleThis section may be cited as the Survivors of Human Trafficking Empowerment Act.
 (b)EstablishmentThere is established the United States Advisory Council on Human Trafficking (referred to in this section as the Council), which shall provide advice and recommendations to the Senior Policy Operating Group established under section 105(g) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103(g)) (referred to in this section as the Group) and the President's Interagency Task Force to Monitor and Combat Trafficking established under section 105(a) of such Act (referred to in this section as the Task Force).
				(c)Membership
 (1)CompositionThe Council shall be composed of not less than 8 and not more than 14 individuals who are survivors of human trafficking.
 (2)Representation of survivorsTo the extent practicable, members of the Council shall be survivors of trafficking, who shall accurately reflect the diverse backgrounds of survivors of trafficking, including—
 (A)survivors of sex trafficking and survivors of labor trafficking; and (B)survivors who are United States citizens and survivors who are aliens lawfully present in the United States.
 (3)AppointmentNot later than 180 days after the date of enactment of this Act, the President shall appoint the members of the Council.
 (4)Term; reappointmentEach member of the Council shall serve for a term of 2 years and may be reappointed by the President to serve 1 additional 2-year term.
 (d)FunctionsThe Council shall— (1)be a nongovernmental advisory body to the Group;
 (2)meet, at its own discretion or at the request of the Group, not less frequently than annually to review Federal Government policy and programs intended to combat human trafficking, including programs relating to the provision of services for victims and serve as a point of contact for Federal agencies reaching out to human trafficking survivors for input on programming and policies relating to human trafficking in the United States;
 (3)formulate assessments and recommendations to ensure that policy and programming efforts of the Federal Government conform, to the extent practicable, to the best practices in the field of human trafficking prevention; and
 (4)meet with the Group not less frequently than annually, and not later than 45 days before a meeting with the Task Force, to formally present the findings and recommendations of the Council.
 (e)ReportsNot later than 1 year after the date of enactment of this Act and each year thereafter until the date described in subsection (h), the Council shall submit a report that contains the findings derived from the reviews conducted pursuant to subsection (d)(2) to—
 (1)the chair of the Task Force; (2)the members of the Group;
 (3)the Committees on Foreign Affairs, Homeland Security, Appropriations, and the Judiciary of the House of Representatives; and
 (4)the Committees on Foreign Relations, Appropriations, Homeland Security and Governmental Affairs, and the Judiciary of the Senate.
 (f)Employee statusMembers of the Council— (1)shall not be considered employees of the Federal Government for any purpose; and
 (2)shall not receive compensation other than reimbursement of travel expenses and per diem allowance in accordance with section 5703 of title 5, United States Code.
 (g)Nonapplicability of FACAThe Council shall not be subject to the requirements under the Federal Advisory Committee Act (5 U.S.C. App.).
 (h)SunsetThe Council shall terminate on September 30, 2020. 116.Bringing Missing Children Home Act (a)Short titleThis section may be cited as the Bringing Missing Children Home Act.
 (b)Crime Control Act amendmentsSection 3702 of the Crime Control Act of 1990 (42 U.S.C. 5780) is amended— (1)in paragraph (2), by striking and at the end;
 (2)in paragraph (3)— (A)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and
 (B)by inserting after subparagraph (A) the following:  (B)a recent photograph of the child, if available;; and
 (3)in paragraph (4)— (A)in the matter preceding subparagraph (A), by striking paragraph (2) and inserting paragraph (3);
 (B)in subparagraph (A)— (i)by striking 60 days and inserting 30 days; and
 (ii)by inserting and a photograph taken during the previous 180 days after dental records; (C)in subparagraph (B), by striking and at the end;
 (D)by redesignating subparagraph (C) as subparagraph (D); (E)by inserting after subparagraph (B) the following:
							
 (C)notify the National Center for Missing and Exploited Children of each report received relating to a child reported missing from a foster care family home or childcare institution;;
 (F)in subparagraph (D), as redesignated— (i)by inserting State and local child welfare systems and before the National Center for Missing and Exploited Children; and
 (ii)by striking the period at the end and inserting ; and; and (G)by adding at the end the following:
							
 (E)grant permission to the National Crime Information Center Terminal Contractor for the State to update the missing person record in the National Crime Information Center computer networks with additional information learned during the investigation relating to the missing person..
						117.Grant accountability
 (a)DefinitionIn this section, the term covered grant means a grant awarded by the Attorney General under section 203 of the Trafficking Victims Protection Reauthorization Act of 2005 (42 U.S.C. 14044b), as amended by section 103.
 (b)AccountabilityAll covered grants shall be subject to the following accountability provisions:
					(1)Audit requirement
 (A)In generalBeginning in the first fiscal year beginning after the date of enactment of this Act, and in each fiscal year thereafter, the Inspector General of the Department of Justice shall conduct audits of recipients of a covered grant to prevent waste, fraud, and abuse of funds by grantees. The Inspector General shall determine the appropriate number of grantees to be audited each year.
 (B)DefinitionIn this paragraph, the term unresolved audit finding means a finding in the final audit report of the Inspector General that the audited grantee has utilized grant funds for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved within 12 months from the date when the final audit report is issued.
 (C)Mandatory exclusionA recipient of a covered grant that is found to have an unresolved audit finding shall not be eligible to receive a covered grant during the following 2 fiscal years.
 (D)PriorityIn awarding covered grants the Attorney General shall give priority to eligible entities that did not have an unresolved audit finding during the 3 fiscal years prior to submitting an application for a covered grant.
 (E)ReimbursementIf an entity is awarded a covered grant during the 2-fiscal-year period in which the entity is barred from receiving grants under subparagraph (C), the Attorney General shall—
 (i)deposit an amount equal to the grant funds that were improperly awarded to the grantee into the General Fund of the Treasury; and
 (ii)seek to recoup the costs of the repayment to the fund from the grant recipient that was erroneously awarded grant funds.
							(2)Nonprofit organization requirements
 (A)DefinitionFor purposes of this paragraph and covered grants, the term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code.
 (B)ProhibitionThe Attorney General may not award a covered grant to a nonprofit organization that holds money in offshore accounts for the purpose of avoiding paying the tax described in section 511(a) of the Internal Revenue Code of 1986.
 (C)DisclosureEach nonprofit organization that is awarded a covered grant and uses the procedures prescribed in regulations to create a rebuttable presumption of reasonableness for the compensation of its officers, directors, trustees and key employees, shall disclose to the Attorney General, in the application for the grant, the process for determining such compensation, including the independent persons involved in reviewing and approving such compensation, the comparability data used, and contemporaneous substantiation of the deliberation and decision. Upon request, the Attorney General shall make the information disclosed under this subsection available for public inspection.
						(3)Conference expenditures
 (A)LimitationNo amounts transferred to the Department of Justice under this title, or the amendments made by this title, may be used by the Attorney General, or by any individual or organization awarded discretionary funds through a cooperative agreement under this title, or the amendments made by this title, to host or support any expenditure for conferences that uses more than $20,000 in Department funds, unless the Deputy Attorney General or such Assistant Attorney Generals, Directors, or principal deputies as the Deputy Attorney General may designate, provides prior written authorization that the funds may be expended to host a conference.
 (B)Written approvalWritten approval under subparagraph (A) shall include a written estimate of all costs associated with the conference, including the cost of all food and beverages, audiovisual equipment, honoraria for speakers, and any entertainment.
 (C)ReportThe Deputy Attorney General shall submit an annual report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives on all approved conference expenditures referenced in this paragraph.
 (D)Annual certificationBeginning in the first fiscal year beginning after the date of enactment of this title, the Attorney General shall submit, to the Committee on the Judiciary and the Committee on Appropriations of the Senate and the Committee on the Judiciary and the Committee on Appropriations of the House of Representatives, an annual certification that—
 (i)all audits issued by the Office of the Inspector General under paragraph (1) have been completed and reviewed by the appropriate Assistant Attorney General or Director;
 (ii)all mandatory exclusions required under paragraph (1)(C) have been issued; (iii)all reimbursements required under paragraph (1)(E) have been made; and
 (iv)includes a list of any grant recipients excluded under paragraph (1) from the previous year. (4)Prohibition on lobbying activity (A)In generalAmounts awarded under this title, or any amendments made by this title, may not be utilized by any grant recipient to—
 (i)lobby any representative of the Department of Justice regarding the award of grant funding; or
 (ii)lobby any representative of a Federal, State, local, or tribal government regarding the award of grant funding.
 (B)PenaltyIf the Attorney General determines that any recipient of a covered grant has violated subparagraph (A), the Attorney General shall—
 (i)require the grant recipient to repay the grant in full; and (ii)prohibit the grant recipient from receiving another covered grant for not less than 5 years.
							118.SAVE Act
 (a)Short titleThis section may be cited as the Stop Advertising Victims of Exploitation Act of 2015 or the SAVE Act of 2015. (b)Advertising that offers certain commercial acts (1)In generalSection 1591(a)(1) of title 18, United States Code, as amended by this Act, is further amended by inserting advertises, after obtains,.
 (2)Mens REA requirementSection 1591(a) of title 18, United States Code, is amended in the undesignated matter following paragraph (2), by inserting , except where the act constituting the violation of paragraph (1) is advertising, after knowing, or.
 (3)Conforming amendmentsSection 1591(b) of title 18, United States Code, as amended by this Act, is further amended— (A)in paragraph (1), by inserting advertised, after obtained,; and
 (B)in paragraph (2), by inserting advertised, after obtained,. 119.Education and outreach to trafficking survivorsThe Attorney General shall make available, on the website of the Office of Juvenile Justice and Delinquency Prevention, a database for trafficking victim advocates, crisis hotline personnel, foster parents, law enforcement personnel, and crime survivors that contains information on—
 (1)counseling and hotline resources; (2)housing resources;
 (3)legal assistance; and (4)other services for trafficking survivors.
 120.Expanded statute of limitations for civil actions by child trafficking survivorsSection 1595(c) of title 18, United States Code, is amended by striking not later than 10 years after the cause of action arose. and inserting “not later than the later of—  (1)10 years after the cause of action arose; or
 (2)10 years after the victim reaches 18 years of age, if the victim was a minor at the time of the alleged offense..
			121.GAO study and report
 (a)StudyThe Comptroller General of the United States shall conduct a study on each program or initiative authorized under this Act and the following statutes and evaluate whether any program or initiative is duplicative:
 (1)Trafficking Victims Protection Reauthorization Act of 2005 (Public Law 109–164; 119 Stat. 3558). (2)Trafficking Victims Protection Act of 2000 (22 U.S.C. 7101 et seq.).
 (3)Victims of Child Abuse Act of 1990 (42 U.S.C. 13001 et seq.). (4)Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.).
 (5)Missing Children’s Assistance Act (42 U.S.C. 5771 et seq.). (b)ReportNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report on the study conducted under subsection (a), which shall include—
 (1)a description of the cost of any duplicative program or initiative studied under subsection (a); and
 (2)recommendations on how to achieve cost savings with respect to each duplicative program or initiative studied under subsection (a).
					IICombating Human Trafficking
			AEnhancing Services for Runaway and Homeless Victims of Youth Trafficking
 201.Amendments to the Runaway and Homeless Youth ActThe Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.) is amended— (1)in section 343(b)(5) (42 U.S.C. 5714–23(b)(5))—
 (A)in subparagraph (A) by inserting , severe forms of trafficking in persons (as defined in section 103(9) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(9))), and sex trafficking (as defined in section 103(10) of such Act (22 U.S.C. 7102(10))) before the semicolon at the end;
 (B)in subparagraph (B) by inserting , severe forms of trafficking in persons (as defined in section 103(9) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(9))), or sex trafficking (as defined in section 103(10) of such Act (22 U.S.C. 7102(10))) after assault; and
 (C)in subparagraph (C) by inserting , including such youth who are victims of trafficking (as defined in section 103(15) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(15))) before the semicolon at the end; and
 (2)in section 351(a) (42 U.S.C. 5714–41(a)) by striking or sexual exploitation and inserting sexual exploitation, severe forms of trafficking in persons (as defined in section 103(9) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(9))), or sex trafficking (as defined in section 103(10) of such Act (22 U.S.C. 7102(10))).
					BImproving the Response to Victims of Child Sex Trafficking
 211.Response to victims of child sex traffickingSection 404(b)(1)(P)(iii) of the Missing Children’s Assistance Act (42 U.S.C. 5773(b)(1)(P)(iii)) is amended by striking child prostitution and inserting child sex trafficking, including child prostitution. CInteragency Task Force to Monitor and Combat Trafficking 221.Victim of trafficking definedIn this subtitle, the term victim of trafficking has the meaning given such term in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102).
				222.Interagency task force report on child trafficking primary prevention
 (a)ReviewThe Interagency Task Force to Monitor and Combat Trafficking, established under section 105 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7103), shall conduct a review that, with regard to trafficking in persons in the United States—
 (1)in consultation with nongovernmental organizations that the Task Force determines appropriate, surveys and catalogs the activities of the Federal Government and State governments—
 (A)to deter individuals from committing trafficking offenses; and (B)to prevent children from becoming victims of trafficking;
 (2)surveys academic literature on— (A)deterring individuals from committing trafficking offenses;
 (B)preventing children from becoming victims of trafficking; (C)the commercial sexual exploitation of children; and
 (D)other similar topics that the Task Force determines to be appropriate;
 (3)identifies best practices and effective strategies— (A)to deter individuals from committing trafficking offenses; and
 (B)to prevent children from becoming victims of trafficking; and (4)identifies current gaps in research and data that would be helpful in formulating effective strategies—
 (A)to deter individuals from committing trafficking offenses; and (B)to prevent children from becoming victims of trafficking.
 (b)ReportNot later than 1 year after the date of the enactment of this Act, the Interagency Task Force to Monitor and Combat Trafficking shall provide to Congress, and make publicly available in electronic format, a report on the review conducted pursuant to subparagraph (a).
 223.GAO Report on interventionOn the date that is 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit a report to Congress that includes information on—
 (1)the efforts of Federal and select State law enforcement agencies to combat human trafficking in the United States; and
 (2)each Federal grant program, a purpose of which is to combat human trafficking or assist victims of trafficking, as specified in an authorizing statute or in a guidance document issued by the agency carrying out the grant program.
 224.Provision of housing permitted to protect and assist in the recovery of victims of traffickingSection 107(b)(2)(A) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105(b)(2)(A)) is amended by inserting , including programs that provide housing to victims of trafficking before the period at the end. DExpanded training 231.Expanded training relating to trafficking in personsSection 105(c)(4) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105(c)(4)) is amended—
 (1)by striking Appropriate personnel and inserting the following:  (A)In generalAppropriate personnel;
 (2)in subparagraph (A), as redesignated, by inserting , including members of the Service (as such term is defined in section 103 of the Foreign Service Act of 1980 (22 U.S.C. 3903)) after Department of State; and
 (3)by adding at the end the following:  (B)Training componentsTraining under this paragraph shall include—
 (i)a distance learning course on trafficking-in-persons issues and the Department of State’s obligations under this Act, which shall be designed for embassy reporting officers, regional bureaus’ trafficking-in-persons coordinators, and their superiors;
 (ii)specific trafficking-in-persons briefings for all ambassadors and deputy chiefs of mission before such individuals depart for their posts; and
 (iii)at least annual reminders to all personnel referred to in clauses (i) and (ii), including appropriate personnel from other Federal departments and agencies, at each diplomatic or consular post of the Department of State located outside the United States of—
 (I)key problems, threats, methods, and warning signs of trafficking in persons specific to the country or jurisdiction in which each such post is located; and
 (II)appropriate procedures to report information that any such personnel may acquire about possible cases of trafficking in persons..
					IIIHERO Act
 301.Short titleThis title may be cited as the Human Exploitation Rescue Operations Act of 2015 or the HERO Act of 2015. 302.HERO Act (a)FindingsCongress finds the following:
 (1)The illegal market for the production and distribution of child abuse imagery is a growing threat to children in the United States. International demand for this material creates a powerful incentive for the rape, abuse, and torture of children within the United States.
 (2)The targeting of United States children by international criminal networks is a threat to the homeland security of the United States. This threat must be fought with trained personnel and highly specialized counter-child-exploitation strategies and technologies.
 (3)The United States Immigration and Customs Enforcement of the Department of Homeland Security serves a critical national security role in protecting the United States from the growing international threat of child exploitation and human trafficking.
 (4)The Cyber Crimes Center of the United States Immigration and Customs Enforcement is a vital national resource in the effort to combat international child exploitation, providing advanced expertise and assistance in investigations, computer forensics, and victim identification.
 (5)The returning military heroes of the United States possess unique and valuable skills that can assist law enforcement in combating global sexual and child exploitation, and the Department of Homeland Security should use this national resource to the maximum extent possible.
 (6)Through the Human Exploitation Rescue Operative (HERO) Child Rescue Corps program, the returning military heroes of the United States are trained and hired to investigate crimes of child exploitation in order to target predators and rescue children from sexual abuse and slavery.
					(b)Cyber crimes center, child exploitation investigations unit, and computer forensics unit
 (1)In generalSubtitle H of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 451 et seq.) is amended by adding at the end the following:
						
							890A.Cyber crimes center, child exploitation investigations unit, computer forensics unit, and cyber
			 crimes unit
								(a)Cyber crimes center
 (1)In generalThe Secretary shall operate, within United States Immigration and Customs Enforcement, a Cyber Crimes Center (referred to in this section as the Center).
 (2)PurposeThe purpose of the Center shall be to provide investigative assistance, training, and equipment to support United States Immigration and Customs Enforcement’s domestic and international investigations of cyber-related crimes.
									(b)Child exploitation investigations unit
 (1)In generalThe Secretary shall operate, within the Center, a Child Exploitation Investigations Unit (referred to in this subsection as the CEIU).
 (2)FunctionsThe CEIU— (A)shall coordinate all United States Immigration and Customs Enforcement child exploitation initiatives, including investigations into—
 (i)child exploitation; (ii)child pornography;
 (iii)child victim identification; (iv)traveling child sex offenders; and
 (v)forced child labor, including the sexual exploitation of minors; (B)shall, among other things, focus on—
 (i)child exploitation prevention; (ii)investigative capacity building;
 (iii)enforcement operations; and (iv)training for Federal, State, local, tribal, and foreign law enforcement agency personnel, upon request;
 (C)shall provide training, technical expertise, support, or coordination of child exploitation investigations, as needed, to cooperating law enforcement agencies and personnel;
 (D)shall provide psychological support and counseling services for United States Immigration and Customs Enforcement personnel engaged in child exploitation prevention initiatives, including making available other existing services to assist employees who are exposed to child exploitation material during investigations;
 (E)is authorized to collaborate with the Department of Defense and the National Association to Protect Children for the purpose of the recruiting, training, equipping and hiring of wounded, ill, and injured veterans and transitioning service members, through the Human Exploitation Rescue Operative (HERO) Child Rescue Corps program; and
 (F)shall collaborate with other governmental, nongovernmental, and nonprofit entities approved by the Secretary for the sponsorship of, and participation in, outreach and training activities.
 (3)Data collectionThe CEIU shall collect and maintain data concerning— (A)the total number of suspects identified by United States Immigration and Customs Enforcement;
 (B)the number of arrests by United States Immigration and Customs Enforcement, disaggregated by type, including—
 (i)the number of victims identified through investigations carried out by United States Immigration and Customs Enforcement; and
 (ii)the number of suspects arrested who were in positions of trust or authority over children; (C)the number of cases opened for investigation by United States Immigration and Customs Enforcement; and
 (D)the number of cases resulting in a Federal, State, foreign, or military prosecution. (4)Availability of data to CongressIn addition to submitting the reports required under paragraph (7), the CEIU shall make the data collected and maintained under paragraph (3) available to the committees of Congress described in paragraph (7).
 (5)Cooperative agreementsThe CEIU is authorized to enter into cooperative agreements to accomplish the functions set forth in paragraphs (2) and (3).
									(6)Acceptance of gifts
 (A)In generalThe Secretary is authorized to accept monies and in-kind donations from the Virtual Global Taskforce, national laboratories, Federal agencies, not-for-profit organizations, and educational institutions to create and expand public awareness campaigns in support of the functions of the CEIU.
 (B)Exemption from Federal acquisition regulationGifts authorized under subparagraph (A) shall not be subject to the Federal Acquisition Regulation for competition when the services provided by the entities referred to in such subparagraph are donated or of minimal cost to the Department.
 (7)ReportsNot later than 1 year after the date of the enactment of the HERO Act of 2015, and annually for the following 4 years, the CEIU shall—
 (A)submit a report containing a summary of the data collected pursuant to paragraph (3) during the previous year to—
 (i)the Committee on Homeland Security and Governmental Affairs of the Senate; (ii)the Committee on the Judiciary of the Senate;
 (iii)the Committee on Appropriations of the Senate; (iv)the Committee on Homeland Security of the House of Representatives;
 (v)the Committee on the Judiciary of the House of Representatives; and (vi)the Committee on Appropriations of the House of Representatives; and
 (B)make a copy of each report submitted under subparagraph (A) publicly available on the website of the Department.
										(c)Computer forensics unit
 (1)In generalThe Secretary shall operate, within the Center, a Computer Forensics Unit (referred to in this subsection as the CFU).
 (2)FunctionsThe CFU— (A)shall provide training and technical support in digital forensics to—
 (i)United States Immigration and Customs Enforcement personnel; and (ii)Federal, State, local, tribal, military, and foreign law enforcement agency personnel engaged in the investigation of crimes within their respective jurisdictions, upon request and subject to the availability of funds;
 (B)shall provide computer hardware, software, and forensic licenses for all computer forensics personnel within United States Immigration and Customs Enforcement;
 (C)shall participate in research and development in the area of digital forensics, in coordination with appropriate components of the Department; and
 (D)is authorized to collaborate with the Department of Defense and the National Association to Protect Children for the purpose of recruiting, training, equipping, and hiring wounded, ill, and injured veterans and transitioning service members, through the Human Exploitation Rescue Operative (HERO) Child Rescue Corps program.
 (3)Cooperative agreementsThe CFU is authorized to enter into cooperative agreements to accomplish the functions set forth in paragraph (2).
									(4)Acceptance of gifts
 (A)In generalThe Secretary is authorized to accept monies and in-kind donations from the Virtual Global Task Force, national laboratories, Federal agencies, not-for-profit organizations, and educational institutions to create and expand public awareness campaigns in support of the functions of the CFU.
 (B)Exemption from Federal acquisition regulationGifts authorized under subparagraph (A) shall not be subject to the Federal Acquisition Regulation for competition when the services provided by the entities referred to in such subparagraph are donated or of minimal cost to the Department.
										(d)Cyber crimes unit
 (1)In generalThe Secretary shall operate, within the Center, a Cyber Crimes Unit (referred to in this subsection as the CCU).
 (2)FunctionsThe CCU— (A)shall oversee the cyber security strategy and cyber-related operations and programs for United States Immigration and Customs Enforcement;
 (B)shall enhance United States Immigration and Customs Enforcement’s ability to combat criminal enterprises operating on or through the Internet, with specific focus in the areas of—
 (i)cyber economic crime; (ii)digital theft of intellectual property;
 (iii)illicit e-commerce (including hidden marketplaces); (iv)Internet-facilitated proliferation of arms and strategic technology; and
 (v)cyber-enabled smuggling and money laundering; (C)shall provide training and technical support in cyber investigations to—
 (i)United States Immigration and Customs Enforcement personnel; and (ii)Federal, State, local, tribal, military, and foreign law enforcement agency personnel engaged in the investigation of crimes within their respective jurisdictions, upon request and subject to the availability of funds;
 (D)shall participate in research and development in the area of cyber investigations, in coordination with appropriate components of the Department; and
 (E)is authorized to recruit participants of the Human Exploitation Rescue Operative (HERO) Child Rescue Corps program for investigative and forensic positions in support of the functions of the CCU.
 (3)Cooperative agreementsThe CCU is authorized to enter into cooperative agreements to accomplish the functions set forth in paragraph (2).
 (e)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as are necessary to carry out this section..
 (2)Table of contents amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 note) is amended by adding after the item relating to section 890 the following:
						Sec. 890A. Cyber crimes center, child exploitation investigations unit, computer forensics
			 unit, and cyber crimes unit..
 (c)HERO corps hiringIt is the sense of Congress that Homeland Security Investigations of the United States Immigration and Customs Enforcement should hire, recruit, train, and equip wounded, ill, or injured military veterans (as defined in section 101, title 38, United States Code) who are affiliated with the HERO Child Rescue Corps program for investigative, intelligence, analyst, and forensic positions.
 (d)Investigating child exploitationSection 307(b)(3) of the Homeland Security Act of 2002 (6 U.S.C. 187(b)(3)) is amended— (1)in subparagraph (B), by striking and at the end;
 (2)in subparagraph (C), by striking the period at the end and inserting ; and; and (3)by adding at the end the following:
						
 (D)conduct research and development for the purpose of advancing technology for the investigation of child exploitation crimes, including child victim identification, trafficking in persons, and child pornography, and for advanced forensics..
 303.Transportation for illegal sexual activity and related crimesChapter 117 of title 18, United States Code, is amended by striking section 2421 and inserting the following:
				
					2421.Transportation generally
 (a)In generalWhoever knowingly transports any individual in interstate or foreign commerce, or in any Territory or Possession of the United States, with intent that such individual engage in prostitution, or in any sexual activity for which any person can be charged with a criminal offense, or attempts to do so, shall be fined under this title or imprisoned not more than 10 years, or both.
						(b)Requests To prosecute violations by State attorneys general
 (1)In generalThe Attorney General shall grant a request by a State attorney general that a State or local attorney be cross designated to prosecute a violation of this section unless the Attorney General determines that granting the request would undermine the administration of justice.
 (2)Reason for denialIf the Attorney General denies a request under paragraph (1), the Attorney General shall submit to the State attorney general a detailed reason for the denial not later than 60 days after the date on which a request is received..
			IVRape survivor child custody
 401.Short titleThis title may be cited as the Rape Survivor Child Custody Act.
 402.DefinitionsIn this title: (1)Covered formula grantThe term covered formula grant means a grant under—
 (A)part T of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg et seq.) (commonly referred to as the STOP Violence Against Women Formula Grant Program); or
 (B)section 41601 of the Violence Against Women Act of 1994 (42 U.S.C. 14043g) (commonly referred to as the Sexual Assault Services Program).
					(2)Termination
					(A)In
 generalThe term termination means, when used with respect to parental rights, a complete and final termination of the parent’s right to custody of, guardianship of, visitation with, access to, and inheritance from a child.
					(B)Rule of
 constructionNothing in this paragraph shall be construed to require a State, in order to receive an increase in the amount provided to the State under the covered formula grants under this title, to have in place a law that terminates any obligation of a person who fathered a child through rape to support the child.
 403.FindingsCongress finds the following: (1)Men who father children through rape should be prohibited from visiting or having custody of those children.
 (2)Thousands of rape-related pregnancies occur annually in the United States. (3)A substantial number of women choose to raise their child conceived through rape and, as a result, may face custody battles with their rapists.
 (4)Rape is one of the most under-prosecuted serious crimes, with estimates of criminal conviction occurring in less than 5 percent of rapes.
 (5)The clear and convincing evidence standard is the most common standard for termination of parental rights among the 50 States, territories, and the District of Columbia.
 (6)The Supreme Court established that the clear and convincing evidence standard satisfies due process for allegations to terminate or restrict parental rights in Santosky v. Kramer (455 U.S. 745 (1982)).
 (7)Currently only 10 States have statutes allowing rape survivors to petition for the termination of parental rights of the rapist based on clear and convincing evidence that the child was conceived through rape.
 (8)A rapist pursuing parental or custody rights causes the survivor to have continued interaction with the rapist, which can have traumatic psychological effects on the survivor, and can make it more difficult for her to recover.
 (9)These traumatic effects on the mother can severely negatively impact her ability to raise a healthy child.
 (10)Rapists may use the threat of pursuing custody or parental rights to coerce survivors into not prosecuting rape, or otherwise harass, intimidate, or manipulate them.
 404.Increased funding for formula grants authorizedThe Attorney General shall increase the amount provided to a State under the covered formula grants in accordance with this title if the State has in place a law that allows the mother of any child that was conceived through rape to seek court-ordered termination of the parental rights of her rapist with regard to that child, which the court is authorized to grant upon clear and convincing evidence of rape.
 405.ApplicationA State seeking an increase in the amount provided to the State under the covered formula grants shall include in the application of the State for each covered formula grant such information as the Attorney General may reasonably require, including information about the law described in section 404.
			406.Grant
 increaseThe amount of the increase provided to a State under the covered formula grants under this title shall be equal to not more than 10 percent of the average of the total amount of funding provided to the State under the covered formula grants under the 3 most recent awards to the State.
			407.Period of increase
				(a)In
 generalThe Attorney General shall provide an increase in the amount provided to a State under the covered formula grants under this title for a 2-year period.
 (b)LimitThe Attorney General may not provide an increase in the amount provided to a State under the covered formula grants under this title more than 4 times.
 408.Allocation of increased formula grant fundsThe Attorney General shall allocate an increase in the amount provided to a State under the covered formula grants under this title such that—
 (1)25 percent the amount of the increase is provided under the program described in section 402(1)(A); and
 (2)75 percent the amount of the increase is provided under the program described in section 402(1)(B).
				409.Authorization of
 appropriationsThere is authorized to be appropriated to carry out this title $5,000,000 for each of fiscal years 2015 through 2019.
			VMilitary sex offender reporting
 501.Short titleThis title may be cited as the Military Sex Offender Reporting Act of 2015.
			502.Registration of sex offenders released from military corrections facilities or upon conviction
 (a)In generalThe Sex Offender Registration and Notification Act is amended by inserting after section 128 (42 U.S.C. 16928) the following:
					
 128A.Registration of sex offenders released from military corrections facilities or upon convictionThe Secretary of Defense shall provide to the Attorney General the information described in section 114 to be included in the National Sex Offender Registry and the Dru Sjodin National Sex Offender Public Website regarding persons—
 (1)(A)released from military corrections facilities; or (B)convicted if the sentences adjudged by courts-martial under chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), do not include confinement; and
 (2)required to register under this title..
 (b)Technical and conforming amendmentThe table of contents of the Adam Walsh Child Protection and Safety Act is amended by inserting after the item relating to section 128 the following:
					Sec. 128A. Registration of sex offenders released from military corrections facilities or upon
			 conviction..
				VIStopping Exploitation Through Trafficking
 601.Safe Harbor IncentivesPart Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd et seq.) is amended—
 (1)in section 1701(c), by striking where feasible and all that follows, and inserting the following:  where feasible, to an application—(1)for hiring and rehiring additional career law enforcement officers that involves a non-Federal contribution exceeding the 25 percent minimum under subsection (g); or
 (2)from an applicant in a State that has in effect a law that— (A)treats a minor who has engaged in, or has attempted to engage in, a commercial sex act as a victim of a severe form of trafficking in persons;
 (B)discourages or prohibits the charging or prosecution of an individual described in subparagraph (A) for a prostitution or sex trafficking offense, based on the conduct described in subparagraph (A); and
 (C)encourages the diversion of an individual described in subparagraph (A) to appropriate service providers, including child welfare services, victim treatment programs, child advocacy centers, rape crisis centers, or other social services.; and 
 (2)in section 1709, by inserting at the end the following:  (5)commercial sex act has the meaning given the term in section 103 of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7102).
 (6)minor means an individual who has not attained the age of 18 years. (7)severe form of trafficking in persons has the meaning given the term in section 103 of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7102)..
 602.Report on restitution paid in connection with certain trafficking offensesSection 105(d)(7)(Q) of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7103(d)(7)(Q)) is amended—
 (1)by inserting after 1590, the following: 1591,; (2)by striking and 1594 and inserting 1594, 2251, 2251A, 2421, 2422, and 2423;
 (3)in clause (iv), by striking and at the end; (4)in clause (v), by striking and at the end; and
 (5)by inserting after clause (v) the following:  (vi)the number of individuals required by a court order to pay restitution in connection with a violation of each offense under title 18, United States Code, the amount of restitution required to be paid under each such order, and the amount of restitution actually paid pursuant to each such order; and
 (vii)the age, gender, race, country of origin, country of citizenship, and description of the role in the offense of individuals convicted under each offense; and.
 603.National human trafficking hotlineSection 107(b)(1)(B) of the Victims of Crime Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7105(b)(1)(B)) is amended—
 (1)by striking Subject and inserting the following:  (i)In generalSubject; and
 (2)by adding at the end the following:  (ii)National human trafficking hotlineBeginning in fiscal year 2017, and in each fiscal year thereafter, of amounts made available for grants under paragraph (2), the Secretary of Health and Human Services shall make grants for a national communication system to assist victims of severe forms of trafficking in persons in communicating with service providers. The Secretary shall give priority to grant applicants that have experience in providing telephone services to victims of severe forms of trafficking in persons..
 604.Job corps eligibilitySection 144(a)(3) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3194(a)(3)) is amended by adding at the end the following:
				
 (F)A victim of a severe form of trafficking in persons (as defined in section 103 of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7102)). Notwithstanding paragraph (2), an individual described in this subparagraph shall not be required to demonstrate eligibility under such paragraph..
 605.Clarification of authority of the United States Marshals ServiceSection 566(e)(1) of title 28, United States Code, is amended— (1)in subparagraph (B), by striking and at the end;
 (2)in subparagraph (C), by striking the period at the end and inserting ; and; and (3)by inserting after subparagraph (C) the following:
					
 (D)assist State, local, and other Federal law enforcement agencies, upon the request of such an agency, in locating and recovering missing children..
				606.Establishing a national strategy to combat human trafficking
 (a)In generalThe Attorney General shall implement and maintain a National Strategy for Combating Human Trafficking (referred to in this section as the National Strategy) in accordance with this section.
 (b)Required contents of national strategyThe National Strategy shall include the following: (1)Integrated Federal, State, local, and tribal efforts to investigate and prosecute human trafficking cases, including—
 (A)the development by each United States attorney, in consultation with State, local, and tribal government agencies, of a district-specific strategic plan to coordinate the identification of victims and the investigation and prosecution of human trafficking crimes;
 (B)the appointment of not fewer than 1 assistant United States attorney in each district dedicated to the prosecution of human trafficking cases or responsible for implementing the National Strategy;
 (C)the participation in any Federal, State, local, or tribal human trafficking task force operating in the district of the United States attorney; and
 (D)any other efforts intended to enhance the level of coordination and cooperation, as determined by the Attorney General.
 (2)Case coordination within the Department of Justice, including specific integration, coordination, and collaboration, as appropriate, on human trafficking investigations between and among the United States attorneys, the Human Trafficking Prosecution Unit, the Child Exploitation and Obscenity Section, and the Federal Bureau of Investigation.
 (3)Annual budget priorities and Federal efforts dedicated to preventing and combating human trafficking, including resources dedicated to the Human Trafficking Prosecution Unit, the Child Exploitation and Obscenity Section, the Federal Bureau of Investigation, and all other entities that receive Federal support that have a goal or mission to combat the exploitation of adults and children.
 (4)An ongoing assessment of the future trends, challenges, and opportunities, including new investigative strategies, techniques, and technologies, that will enhance Federal, State, local, and tribal efforts to combat human trafficking.
 (5)Encouragement of cooperation, coordination, and mutual support between private sector and other entities and organizations and Federal agencies to combat human trafficking, including the involvement of State, local, and tribal government agencies to the extent Federal programs are involved.
					VIITrafficking Awareness Training for Health Care
 701.Short titleThis title may be cited as the Trafficking Awareness Training for Health Care Act of 2015. 702.Development of best practices (a)Grant or contract for development of best practices (1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services acting through the Administrator of the Health Resources and Services Administration, and in consultation with the Administration on Children and Families and other agencies with experience in serving victims of human trafficking, shall award, on a competitive basis, a grant or contract to an eligible entity to train health care professionals to recognize and respond to victims of a severe form of trafficking.
 (2)Development of evidence-based best practicesAn entity receiving a grant under paragraph (1) shall develop evidence-based best practices for health care professionals to recognize and respond to victims of a severe form of trafficking, including—
 (A)consultation with law enforcement officials, social service providers, health professionals, experts in the field of human trafficking, and other experts, as appropriate, to inform the development of such best practices;
 (B)the identification of any existing best practices or tools for health professionals to recognize potential victims of a severe form of trafficking; and
 (C)the development of educational materials to train health care professionals on the best practices developed under this subsection.
 (3)RequirementsBest practices developed under this subsection shall address— (A)risk factors and indicators to recognize victims of a severe form of trafficking;
 (B)patient safety and security; (C)the management of medical records of patients who are victims of a severe form of trafficking;
 (D)public and private social services available for rescue, food, clothing, and shelter referrals; (E)the hotlines for reporting human trafficking maintained by the National Human Trafficking Resource Center and the Department of Homeland Security;
 (F)validated assessment tools for the identification of victims of a severe form of trafficking; and (G)referral options and procedures for sharing information on human trafficking with a patient and making referrals for legal and social services as appropriate.
 (4)Pilot programAn entity receiving a grant under paragraph (1) shall design and implement a pilot program to test the best practices and educational materials identified or developed with respect to the recognition of victims of human trafficking by health professionals at health care sites located near an established anti-human trafficking task force initiative in each of the 10 administrative regions of the Department of Health and Human Services.
 (5)Analysis and reportNot later than 24 months after the date on which an entity implements a pilot program under paragraph (4), the entity shall—
 (A)analyze the results of the pilot programs, including through an assessment of— (i)changes in the skills, knowledge, and attitude of health care professionals resulting from the implementation of the program;
 (ii)the number of victims of a severe form of trafficking who were identified under the program; (iii)of those victims identified, the number who received information or referrals for services offered; and
 (iv)of those victims who received such information or referrals— (I)the number who participated in follow up services; and
 (II)the type of follow up services received; (B)determine, using the results of the analysis conducted under subparagraph (A), the extent to which the best practices developed under this subsection are evidence-based; and
 (C)submit to the Secretary of Health and Human Services a report concerning the pilot program and the analysis of the pilot program under subparagraph (A), including an identification of the best practices that were identified as effective and those that require further review.
 (b)DisseminationNot later than 30 months after date on which a grant is awarded to an eligible entity under subsection (a), the Secretary of Health and Human Services shall—
 (1)collaborate with appropriate professional associations and health care professional schools to disseminate best practices identified or developed under subsection (a) for purposes of recognizing potential victims of a severe form of trafficking; and
 (2)post on the public website of the Department of Health and Human Services the best practices that are identified by the pilot program as effective under subsection (a)(5).
 703.DefinitionsIn this title: (1)The term eligible entity means an accredited school of medicine or nursing with experience in the study or treatment of victims of a severe form of trafficking.
 (2)The term eligible site means a health center that is receiving assistance under section 330, 399Z–1, or 1001 of the Public Health Service Act (42 U.S.C. 254b, 280h–5, and 300).
 (3)The term health care professional means a person employed by a health care provider who provides to patients information (including information not related to medical treatment), scheduling, services, or referrals.
 (4)The term HIPAA privacy and security law has the meaning given to such term in section 3009 of the Public Health Service Act (42 U.S.C. 300jj–19).
 (5)The term victim of a severe form of trafficking has the meaning given to such term in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102).
 704.No additional authorization of appropriationsNo additional funds are authorized to be appropriated to carry out this title, and this title shall be carried out using amounts otherwise available for such purpose.
			VIIIBetter Response for Victims of Child Sex Trafficking
 801.Short titleThis title may be cited as the Ensuring a Better Response for Victims of Child Sex Trafficking .
			802.CAPTA amendments
 (a)In generalThe amendments to the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 et seq.) made by this section shall take effect 2 years after the date of the enactment of this Act.
 (b)State plansSection 106 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a) is amended— (1)in subsection (b)(2)(B)—
 (A)in clause (xxii), by striking and at the end; and (B)by adding at the end the following:
							
 (xxiv)provisions and procedures requiring identification and assessment of all reports involving children known or suspected to be victims of sex trafficking (as defined in section 103(10) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102 (10)); and
 (xxv)provisions and procedures for training child protective services workers about identifying, assessing, and providing comprehensive services for children who are sex trafficking victims, including efforts to coordinate with State law enforcement, juvenile justice, and social service agencies such as runaway and homeless youth shelters to serve this population;; and
 (2)in subsection (d), by adding at the end the following:  (17)The number of children determined to be victims described in subsection (b)(2)(B)(xxiv)..
					(c)Special rule
 (1)In generalSection 111 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106g) is amended— (A)by striking For purposes and inserting the following:
							
 (a)DefinitionsFor purposes; and (B)by adding at the end the following:
							
								(b)Special rule
 (1)In generalFor purposes of section 3(2) and subsection (a)(4), a child shall be considered a victim of child abuse and neglect and of sexual abuse if the child is identified, by a State or local agency employee of the State or locality involved, as being a victim of sex trafficking (as defined in paragraph (10) of section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102)) or a victim of severe forms of trafficking in persons described in paragraph (9)(A) of that section.
 (2)State optionNotwithstanding the definition of child in section 3(1), a State may elect to define that term for purposes of the application of paragraph (1) to section 3(2) and subsection (a)(4) as a person who has not attained the age of 24..
 (2)Conforming amendmentSection 3(2) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 note) is amended by inserting (including sexual abuse as determined under section 111) after sexual abuse or exploitation.
 (3)Technical correctionParagraph (5)(C) of subsection (a), as so designated, of section 111 of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106g) is amended by striking inhumane; and inserting inhumane..
					IXAnti-trafficking training for Department of Homeland Security personnel 
 901.DefinitionsIn this title: (1)DepartmentThe term Department means the Department of Homeland Security.
 (2)Human traffickingThe term human trafficking means an act or practice described in paragraph (9) or (10) of section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102).
 (3)SecretaryThe term Secretary means the Secretary of Homeland Security. 902.Training for Department personnel to identify human trafficking (a)In GeneralNot later than 180 days after the date of the enactment of this Act, the Secretary shall implement a program to—
 (1)train and periodically retrain relevant Transportation Security Administration, U.S. Customs and Border Protection, and other Department personnel that the Secretary considers appropriate, with respect to how to effectively deter, detect, and disrupt human trafficking, and, where appropriate, interdict a suspected perpetrator of human trafficking, during the course of their primary roles and responsibilities; and
 (2)ensure that the personnel referred to in paragraph (1) regularly receive current information on matters related to the detection of human trafficking, including information that becomes available outside of the Department’s initial or periodic retraining schedule, to the extent relevant to their official duties and consistent with applicable information and privacy laws.
 (b)Training describedThe training referred to in subsection (a) may be conducted through in-class or virtual learning capabilities, and shall include—
 (1)methods for identifying suspected victims of human trafficking and, where appropriate, perpetrators of human trafficking;
 (2)for appropriate personnel, methods to approach a suspected victim of human trafficking, where appropriate, in a manner that is sensitive to the suspected victim and is not likely to alert a suspected perpetrator of human trafficking;
 (3)training that is most appropriate for a particular location or environment in which the personnel receiving such training perform their official duties;
 (4)other topics determined by the Secretary to be appropriate; and (5)a post-training evaluation for personnel receiving the training.
 (c)Training curriculum reviewThe Secretary shall annually reassess the training program established under subsection (a) to ensure it is consistent with current techniques, patterns, and trends associated with human trafficking.
				903.Certification and report to Congress
 (a)CertificationNot later than 1 year after the date of the enactment of this Act, the Secretary shall certify to Congress that all personnel referred to in section 402(a) have successfully completed the training required under that section.
 (b)Report to CongressNot later than 1 year after the date of the enactment of this Act and annually thereafter, the Secretary shall report to Congress with respect to the overall effectiveness of the program required by this title, the number of cases reported by Department personnel in which human trafficking was suspected, and, of those cases, the number of cases that were confirmed cases of human trafficking.
 904.Assistance to non-Federal entitiesThe Secretary may provide training curricula to any State, local, or tribal government or private organization to assist the government or organization in establishing a program of training to identify human trafficking, upon request from the government or organization.
 905.Expanded use of Domestic Trafficking Victims’ FundSection 3014(e)(1) of title 18, United States Code, as added by section 101 of this Act, is amended—
 (1)in subparagraph (B), by striking and at the end; (2)in subparagraph (C), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (D)section 106 of the PROTECT Our Children Act of 2008 (42 U.S.C. 17616)..
				XHuman Trafficking Survivors Relief and Empowerment Act
 1001.Short titleThis title may be cited as the Human Trafficking Survivors Relief and Empowerment Act of 2015.
 1002.Protections for human trafficking survivorsSection 1701(c) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd(c)), as amended by section 601 of this Act, is amended—
 (1)in paragraph (1), by striking or at the end; (2)in paragraph (2)(C), by striking the period at the end and inserting ; or; and
 (3)by inserting after paragraph (2) the following:  (3)from an applicant in a State that has in effect a law—
 (A)that— (i)provides a process by which an individual who is a human trafficking survivor can move to vacate any arrest or conviction records for a non-violent offense committed as a direct result of human trafficking, including prostitution or lewdness;
 (ii)establishes a rebuttable presumption that any arrest or conviction of an individual for an offense associated with human trafficking is a result of being trafficked, if the individual—
 (I)is a person granted nonimmigrant status pursuant to section 101(a)(15)(T)(i) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(T)(i));
 (II)is the subject of a certification by the Secretary of Health and Human Services under section 107(b)(1)(E) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7105(b)(1)(E)); or
 (III)has other similar documentation of trafficking, which has been issued by a Federal, State, or local agency; and
 (iii)protects the identity of individuals who are human trafficking survivors in public and court records; and
 (B)that does not require an individual who is a human trafficking survivor to provide official documentation as described in subclause (I), (II), or (III) of subparagraph (A)(ii) in order to receive protection under the law..
				Speaker of the House of RepresentativesVice President of the United States and President of the Senate